DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted January 13, 2021, has been received. The amendment of claim 14 and addition of claims 15-16 is acknowledged.  Regarding applicant’s arguments directed to the use of a light emitting diode, the rejection below addresses the LED.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0216743 (“Makuta”) in view of U.S. Patent Pub. 2006/0028523 (“Hosino”).
Claim 1
Makuta discloses an ink jet method comprising: an ejecting step of ejecting a radiation-curable ink jet composition from an ink jet head (paragraph [0444], ink ejected); and an 2 by using a light emitting diode (paragraph [0447], UV curing at 5 W/cm2), wherein the radiation-curable ink jet composition contains monofunctional monomers including a nitrogen-containing monofunctional monomer, and an amount of the nitrogen-containing monofunctional monomer relative to a total amount of the radiation-curable ink jet composition is 5 to 40 mass% (paragraph [0073], nitrogen containing monomer 5 mass%).  
Makuta discloses using a metal halide lamp (paragraph [0447]) but does not appear to explicitly disclose using a light emitting diode. 
Hoshino discloses using a metal halide lamp or an LED for ultraviolet irradiation of ink (paragraph [0077]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an LED instead of a metal halide lamp, as the devices have been recognized in the art as equivalents for UV irradiation devices (Hoshino, paragraph [0077]).

Claim 2
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein an amount of the monofunctional monomers relative to the total amount of the radiation-curable ink jet composition is 80 mass% or more (Makuta, paragraph [0074], 80 mass% of monomers).  

Claim 4
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the nitrogen-containing monofunctional monomer is a monofunctional monomer having a nitrogen-containing heterocycle or a monofunctional monomer having a cyclic amide structure (Makuta, paragraph [0111]).  

Claim 5
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the nitrogen-containing monofunctional monomer is acryloyl morpholine (Makuta, paragraph [0113]).  

Claim 6
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein irradiation energy of the ultraviolet ray is 100 to 500 mJ/cm2 (Makuta, paragraph [0447], UV curing at 500 mJ/cm2).  

Claim 7
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the ultraviolet ray has an emission peak wavelength of 360 to 420 nm (Makuta, paragraph [0447], 365 nm). 

Claim 8
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the amount of the nitrogen-containing monofunctional monomer relative to the total amount of Makuta, paragraph [0101], 5 mass%).  

Claim 11
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the radiation-curable ink jet composition contains an acylphosphine oxide-based polymerization initiator (Makuta, paragraphs [0137-0138], photoinitator of acylphosphine).  

Claim 13
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the ink jet method is a recording method of performing recording on a recording medium (Makuta, paragraph [0444]), the recording method including the ejecting step including attaching the ejected radiation-curable ink jet composition to the recording medium (Makuta, paragraph [0445]), and the irradiating step including irradiating the radiation-curable ink jet composition attached to the recording medium with the ultraviolet ray (Makuta, paragraph [0447]).  

Claim 14
Makuta discloses an ink jet apparatus comprising: an ink jet head that ejects a radiation-curable ink jet composition (paragraph [0444], ink ejected); and a radiation source that irradiates the ejected radiation-curable ink jet composition with an ultraviolet ray at an irradiation intensity of 3 to 10 W/cm2 (paragraph [0447], UV curing at 5 W/cm2), wherein the radiation-curable ink jet composition to be ejected contains monofunctional monomers including a nitrogen- 
Makuta discloses using a radiation source (paragraph [0447]) but does not appear to explicitly disclose using a light emitting diode. 
Hoshino discloses using a metal halide lamp or an LED for ultraviolet irradiation of ink (paragraph [0077]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an LED instead of a metal halide lamp, as the devices have been recognized in the art as equivalents for UV irradiation devices (Hoshino, paragraph [0077]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0216743 (“Makuta”) in view of U.S. Patent Pub. 2006/0028523 (“Hosino”), further in view of U.S. Patent Pub. 2012/0077896 (“Ishima”).
Claim 3
Makuta in view of Hoshino discloses the ink jet method according to claim 1, wherein the radiation-curable ink jet composition contains a bi- or higher functional polymerizable compound (Makuta, paragraph [0105], polyfunctional compound).
Makuta in view of Hoshino does not appear to explicitly disclose an amount of the bi- or higher functional polymerizable 67 compound relative to the total amount of the radiation- curable ink jet composition is 15 mass% or less.  
Ishima discloses using a polyfunctional polymerizable compound in an amount of 15 mass% (paragraph [0013]).
Ishima, into the method of Makuta in view of Hoshino, for the purpose of providing improved degree of polymerization (Ishima, paragraph [0008]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0216743 (“Makuta”) in view of U.S. Patent Pub. 2006/0028523 (“Hosino”), further in view of U.S. Patent Pub. 2008/00553379 (“Ishikawa”).
Claim 9
Makuta in view of Hoshino discloses the ink jet method according to claim 1.
Makuta does not appear to explicitly disclose wherein the ink jet head includes a nozzle group of a plurality of nozzles aligned in a column direction, the ejecting step includes a scan in which a carriage having the ink jet head mounted thereon is made to scan in a scanning direction intersecting the column direction and in which the radiation-curable ink jet composition is ejected from the ink jet head, and the scan is performed a plurality of times.  
	Ishikawa discloses a nozzle group in an inkjet head on a carriage which performs scanning to ejection and cure ink (Fig. 1, paragraphs [0348-0355]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a nozzle group of a plurality of nozzles aligned in a column direction, the ejecting step includes a scan in which a carriage having the ink jet head mounted thereon is made to scan in a scanning direction intersecting the column direction and in which the radiation-curable ink jet composition is ejected from the ink jet head, and the scan is performed a plurality of times, as disclosed by Ishikawa, into the method of Makuta in view of Hoshino, for the purpose of forming a UV curable image (Ishikawa, paragraph [0373]).

Claim 10
Makuta in view of Hoshino, further in view of Ishikawa discloses the ink jet method according to claim 9, wherein the carriage includes a radiation source mounted thereon that is disposed on a side of the ink jet head in a direction opposite to the scanning direction (Ishikawa, Fig. 1), the ejecting step includes a scan performed in the scanning direction, and the irradiating step is irradiating the radiation- curable ink jet composition ejected in the scan with an ultraviolet ray from the radiation source in the same scan (Ishikawa, paragraph [0351]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0216743 (“Makuta”) in view of U.S. Patent Pub. 2006/0028523 (“Hosino”), further in view of U.S. Patent Pub. 2012/0029108 (“Nakane”).
Claim 12 
Makuta in view of Hoshino discloses the ink jet method according to claim 1.
Makuta in view of Hoshino does not appear to explicitly disclose wherein a weight of the composition ejected in the ejecting step for each dot is 12 ng/dot or less.  
Nakane discloses using UV curable ink with a droplet weight of 10 ng/dot (paragraph [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a weight of the composition ejected in the ejecting step for each dot is 12 ng/dot or less, as disclosed by Nakane, into the method of Makuta in view of Hoshino, for the purpose of providing a UV cured image with increased resolution (Nakane, paragraph [0104]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0216743 (“Makuta”) in view of U.S. Patent Pub. 2006/0028523 (“Hosino”), further in view of U.S. Patent Pub. 2018/0208805 (“Mieda”).
Claim 15
Makuta in view of Hoshino discloses the ink jet apparatus according to claim 14.
Makuta in view of Hoshino does not appear to explicitly disclose wherein the radiation- curable ink jet composition contains an alicyclic group-containing monofunctional monomer that is at least one selected from tert-butylcyclohexanol acrylate and 1,4- dioxaspiro[4,5]dec-2-ylmethyl 2-(meth)acrylate.  
Mieda discloses using tert-butylcyclohexanol acrylate (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated tert-butylcyclohexanol acrylate, as disclosed by Mieda, into the device of Makuta in view of Hoshino, for the purpose of increasing cross linkage of the ink (Mieda, paragraph [0041]).

Claim 16
Makuta in view of Hoshino discloses the ink jet method according to claim 1.
Makuta in view of Hoshino does not appear to explicitly disclose wherein the radiation- curable ink jet composition contains an alicyclic group-containing monofunctional monomer that 
Mieda discloses using tert-butylcyclohexanol acrylate (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated tert-butylcyclohexanol acrylate, as disclosed by Mieda, into the device of Makuta in view of Hoshino, for the purpose of increasing cross linkage of the ink (Mieda, paragraph [0041]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ERICA S LIN/Primary Examiner, Art Unit 2853